DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on December 09, 2021 has been entered.

Status of Claims
Claims 1, 7-22, 30-33, 36-38 and 41 are pending and currently under consideration.  Claims 1,-7-22, 30-33 and 36-38 have been amended; new claim 41 has been added; claims 3, 23-29, 34-35 and 39-40 have been cancelled; and claims 2 and 4-6 were previously cancelled.  This Office Action is in response to the request for continued examination filed on December 09, 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Status of Withdrawn Claim Objections and
The objection to claims 1 and 22 (items A. and B. at par. 3-4 of the 06/09/2021 Office action) is withdrawn in light of applicant’s 12/09/2021 amendments.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because the claim should read:
Claim 1. ([...]) A method of making a therapeutic nanoparticle, comprising clevidipine, or a pharmaceutically acceptable salt thereof and at least one excipient, said method comprising:

pumping the solution comprising clevidipine, or pharmaceutically acceptable salt thereof, through heated capillaries into a heated microjet reactor,

;[[,]]
wherein the core portion comprises the clevidipine or pharmaceutically acceptable salt thereof, and the outer portion surrounds the core and comprises the at least one excipient,
wherein the at least one is selected from[[of]] the group consisting of water insoluble excipients,  and combinations thereof
wherein said water soluble excipient is polyethylene glycol 200 (PEG 200), sodium deoxycholate, vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS) or combinations thereof and 
wherein said water insoluble excipient is vitamin E, deoxycholic acid, phosphotidylcholine or combinations thereof.
B.	Claim 30 is objected to because the claim should read:
Claim 30. ([...]) The method according to claim 1 further comprising adding an anti-oxidant.
C.	Claim 31 is objected to because the claim should read:
Claim 31. ([...]) The method according to claim 30, wherein said anti-oxidant is acetylcysteine, ascorbyl palmitate, butylated hydroxyanisole, butylated hydroxytoluene, monothioglycerol, ascorbic acid, sodium ascorbate, sodium formaldehyde sulfoxylate, sodium metabisulfite, sodium bisulfite, propyl gallate, edetate, disodium edetate, diethylenetriaminepentaacetic acid, methionine, histidine, cysteine, arginine, lysine, aspartic acid, 
D.	Claim 33 is objected to because the claim should read:
Claim 33. ([...]) The method according to claim 32, wherein said anti-oxidant is acetylcysteine, ascorbyl palmitate, butylated hydroxyanisole, butylated hydroxytoluene, monothioglycerol, ascorbic acid, sodium ascorbate, sodium formaldehyde sulfoxylate, sodium metabisulfite, sodium bisulfite, propyl gallate, edetate, disodium edetate, diethylenetriaminepentaacetic acid, methionine, histidine, cysteine, arginine, lysine, aspartic acid, 
E.	Claim 41 is objected to because the claim should read:
, and at least one excipient, said method comprising:
dissolving clevidipine, or a pharmaceutically acceptable salt thereof, in a first solvent to form a solution,[[;]]
pumping the solution comprising clevidipine, or pharmaceutically acceptable salt thereof, through heated capillaries into a heated microjet reactor,
precipitating the solution with a second solvent using a microjet reactor,[[;]] and
removing a portion of the solvents;[[,]]
selected from the group consisting of water insoluble excipients,  and combinations thereof,
wherein said water soluble excipient is polyethylene glycol 2000 (PEG 200), sodium deoxycholate, vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS) or combinations thereof,
wherein said water insoluble excipient is vitamin E, deoxycholic acid, phosphotidylcholine or combinations thereof, and
wherein said clevidipine is a core portion of said nanoparticle, and said at least one excipient comprises an outer portion surrounding said core.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 7-22, 30-33, 36-37 and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over BAUMSTUEMMLER (US 2013/0012551 A1, Publ. Jan. 10, 2013), in view of MOTHERAM (US 2012/0088804 A1, Publ. Apr. 12, 2012; on 08/19/2021 IDS; hereinafter “Motheram”) and PRESTIDGE (US 2011/0229559 A1, Publ. Sep. 22, 2011; hereinafter, “Prestidge”), as evidenced by WEETE (US 5,453,523, Issued Sep. 26, 1995; hereinafter, “Weete”).
Baumstuemmler is directed to:
METHOD AND DEVICE FOR PRODUCING MICROPARTICLES OR NANOPARTICLES
ABSTRACT
The invention relates to a method for producing microparticles or nanoparticles of water-soluble and water-insoluble substances by controlled precipitation, co-precipitation and self-organization processes in microjet reactors, a solvent, which contains at least one target molecule, and a nonsolvent being mixed as jets that collide with each other in a microjet reactor at defined pressures and flow rates and thereby effect very rapid precipitation, co-precipitation or a chemical reaction, during the course of which microparticles or nanoparticles are formed.  In order to create such a method, with which the particle size of the resulting microparticles or nanoparticles can be specifically controlled, it is proposed within the scope of the invention that particle size be controlled by the temperature at which the solvent and nonsolvent collide, the flow rate of the solvent and the nonsolvent and/or the amount of gas, smaller particle sizes being obtained at lower temperatures, at high solvent and nonsolvent flow rates and/or in the complete absence of gas.
Baumstuemmler, title & abstract.  In this regard, Baumstuemmler teaches particle formulation by use of a microjet reactor:
[0019]	In DE 10 2009 008 478Al, the active ingredient and a surface-active molecule are dissolved in a water-miscible organic phase.  This organic solution and water, which serves as nonsolvent, are pumped, each through a dedicated stainless steel capillary and at a constant flow rate and pressure, by two pumps into the microreactor (referred to as the “microjet reactor”), where they collide as impinging jets.  Within the reactor, solvent and nonsolvent are mixed very rapidly, the active ingredient precipitating out as nanoparticles and the resulting nanoparticle suspension being expelled from the microjet reactor either by very hot compressed air or an inert gas.
[0020]	The gas vaporizes the organic solvent and the water to the effect that, after both liquid phases have vaporized, the nanoparticles of active ingredient are coated with the surface-modifying molecules. At the end of the process the nanoparticles are in powder-form.
[...]
[0023]	This object is established according to the invention in that particle size is controlled by the temperature at which the solvent and nonsolvent collide, the flow rate of the solvent and the nonsolvent and/or the amount of gas, smaller particle sizes being obtained at lower temperatures, at high solvent and nonsolvent flow rates and/or in the complete absence of gas.
[0024]	Particle size can be controlled alone via the temperature, alone via the flow rate, alone via the amount of gas or via arbitrary combinations of these parameters.
[0025]	It is within the scope of the invention to select the target molecule from the group consisting of biologically useful substances, imaging substances, cosmetic substances, colorants, pigments, food substances, food additives, dietary supplements, biocides, insecticides, fungicides, pesticides, herbicides, pharmaceutically useful substances, in particular human drugs or veterinary drugs.
(Baumstuemmler, par. [0019]-[0020] & [0023]-[0025]), and a specific exemplary embodiment therof:
Example 4
[0082]	Nanoparticles were produced using Fenofibrat as model substance and Pluronic F68 as model excipient.  Fluronic 68 and Fenofibrat were dissolved together in ethanol to give a concentration of 10 mg/ml of each.  Water was used as nonsolvent.  A temperature of 40° C. was set for the solvent, the nonsolvent and the microjet reactor.  The particle size was set to 320 nm by modifying the flow rates of solvent and nonsolvent.  Without additional stabilisation, the precipitated nanoparticles very quickly agglomerate on account of Ostwald ripening.  The particle size of the agglomerates exceeds 1,000 nm.  The particles were stabilised by repeated treatment, either in cascaded microjet reactors or by renewed travel through the same microjet reactor.  The particle size was kept stable at 320 nm and underwent no further change with time.
(Baumstuemmler, par. [0082], Ex. 4).
Regarding the requirements of independent claims 1 and 41 for:
Claim 1. ([...]) A method of making a therapeutic nanoparticle, comprising clevidipine, or a pharmaceutically acceptable salt thereof and at least one excipient, said method comprising:
dissolving clevidipine, or a pharmaceutically acceptable salt thereof, in a first solvent to form a solution,
pumping the solution comprising clevidipine through heated capillaries into a heated microjet reactor,
then precipitating the solution with a second solvent using the microjet reactor, and
then removing a portion of the solvents forming a core portion and an outer portion of said nanoparticle,
wherein the core portion comprises the clevidipine or pharmaceutically acceptable salt thereof and the outer portion comprises the at least one or more excipients of the group consisting of water insoluble excipients, and water soluble excipients and the outer portion surrounds the core portion,
wherein said water soluble excipient is polyethylene glycol 200 (PEG 200), sodium deoxycholate, vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS) or combinations thereof and said water insoluble excipient is vitamin E, deoxycholic acid, phosphotidylcholine or combinations thereof.
[...]
Claim 41 ([...]) A method of making a therapeutic nanoparticle comprising clevidipine, or a pharmaceutically acceptable salt thereof, said method comprising:
dissolving clevidipine, or a pharmaceutically acceptable salt thereof, in a first solvent to form a solution;
pumping the solution comprising clevidipine through heated capillaries into a heated microjet reactor
precipitating the solution with a second solvent using a microjet reactor; and
removing a portion of the solvents,
wherein the therapeutic nanoparticle comprises at least one excipient and wherein clevidipine is stabilized in the nanoparticle with the at least one or more excipient of the group consisting of water insoluble excipients, and water soluble excipients,
wherein said water soluble excipient is polyethylene glycol 2000 (PEG 200), sodium deoxycholate, vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS) or combinations thereof and said water insoluble excipient is vitamin E, deoxycholic acid, phosphotidylcholine or combinations thereof and
wherein said clevidipine is a core portion of said nanoparticle, and said at least one excipient comprises an outer portion surrounding said core.
Baumstuemmler clearly teaches nanoparticles formed by a microjet reactor (Baumstuemmler, par. [0019]-[0020] & [0023]-[0025]) and exemplary embodiment thereof (e.g., Baumstuemmler, par. [0082], Ex. 4), whereby it is noted:
“Fenofibrat” is the active (Baumstuemmler, par. [0082], Ex. 4), and 
“Pluronic F68”is the excipient (Baumstuemmler, par. [0082], Ex. 4),
wherein Baumstuemmler describes the formation of nanoparticles by the use of a microjet reactor (Baumstuemmler, par. [0082], Ex. 4), wherein an active is coated with surface-modifying molecules or excipient:
[0020]	The gas vaporizes the organic solvent and the water to the effect that, after both liquid phases have vaporized, the nanoparticles of active ingredient are coated with the surface-modifying molecules.  At the end of the process the nanoparticles are in powder-form.
(Baumstuemmler, par. [0020]), which reasonably relates to the instant requirements for claims 1 and 22 for a active ingredient core surrounded by a coat of surface-modifying molecules as excipients (i.e., “clevidipine is a core portion of said nanoparticle” and “wherein said at least one excipient comprises an outer portion surrounding most of said core” of claims 1 and 41), but for the particular active ingredient as the core, namely “clevidipine”;
“the active ingredient and a surface-active molecule are dissolved in a water-miscible organic phase,” wherein “[t]his organic solution and water, which serves as nonsolvent, are pumped, each through a dedicated stainless steel capillary and at a constant flow rate and pressure, by two pumps into the microreactor (referred to as the “microjet reactor”), where they collide as impinging jets” (Baumstuemmler, par. [0020]) relates to: 
the active steps of independent claims 1 and 41 for “dissolving” and “pumping,” and
the requirements of claim 22 for “[t]he method according to claim 1, wherein the using the microjet reactor comprises colliding clevidipine, or a pharmaceutically acceptable salt thereof, and said at least one excipient in the microjet reactor”; AND
“gas vaporiz[ing] the organic solvent and the water to the effect that, after both liquid phases have vaporized, the nanoparticles of active ingredient are coated with the surface-modifying molecules” (Baumstuemmler, par. [0020]) relates to the active steps of independent claims 1 and 41 for “precipitating” and “removing.”
However,it is noted that:
(i) although Baumstuemmler teaches that “[s]uitable auxiliary agents may be added, such as inert diluents, solubilizers, suspending agents, adjuvants, wetting agents, sweeteners, perfuming or flavouring substances, isotonic substances, colloidal dispersants and surfactants, including, but not limited to, [...], lecithin (phosphatides), [...], poloxamers and polaxamines (e.g. PLURONICS F68LF, F87, F108 and TETRONIC 908, [...]” (Baumstuemmler, par. [0075]), wherein “lecithin (phosphatides)” are noted as:
“phosphotidylcholine” of claims 1 and 41, and
a “water insoluble excipient” of claims 1 and 41, and
“at least one or more excipient” of claims 1 and 41,
(see also Weete regarding “a process for removing non-choline phosphatides from a lecithin material” (Weete, title & abstract) as evidence that lecithin contains phosphatidylcholine) Baumstuemmler DOES NOT EXPRESSLY TEACH a specific exemplary embodiment thereof; and
(ii) Baumstuemmler DOES NOT TEACH: “clevidipine” or “a pharmaceutically acceptable salt thereof,” as required by claims 1, 22 and 41. 
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Regarding (i), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Baumstuemmler’s (Baumstuemmler, par. [0082], Ex. 4) by substituting Pluronic F68” as excipient (Baumstuemmler, par. [0082], Ex. 4) for “lecithin (phosphatides)” (Baumstuemmler, par. [0075]).  One would have been motivated to do so with a reasonable expectation of success since Baumstuemmler categorically discloses  “lecithin (phosphatides)” and “PLURONICS” among equivalent auxiliary surfactants (Baumstuemmler, par. [0075]).  Regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”  Further, see Prestidge, which is directed to drug release from nanoparticle-coated capsules (Prestidge, title & abstract), which teaches “[o]ptionally, an emulsifier can be used to stabilise the emulsion prior to the congregation of the nanoparticles,” e.g., “lecithin” (Prestidge, par. [0030]) as a “[p]referred emulsifiers are lecithin (which confers a negative charge to the droplets)” (Prestidge, par. [0031]).  In this respect, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Baumstuemmler’s (Baumstuemmler, par. [0082], Ex. 4) by substituting Pluronic F68” as excipient (Baumstuemmler, par. [0082], Ex. 4) for “lecithin (phosphatides)” (Baumstuemmler, par. [0075]) in order to obtain the advantage of an emulsifier for stabilizing nanoparticles (Prestidge, par. [0031]).  To the extent that Baumstuemmler does not teach “vitamin E,” the elected species of “water insoluble excipient,” Motheram, discussed further, below, teaches vitamin E as a preservative (Motheram, par. [004037]) for clevidipine, whereby the incorporation of vitamin E would be obvious as a suitable preservative excipient for clevidipine.
Therefore, the prior art renders (i) obvious.
Regarding (ii), Motheram, for instance, teaches:
CLEVIDIPINE EMULSION FORMULATIONS CONTAINING ANTIMICROBIAL AGENTS
Pharmaceutical formulations comprising clevidipine and an antimicrobial agent exhibit a reduced propensity for microbial growth and provide increased convenience to health care workers administering clevidipine-containing formulations to patients.
(Motheram, title & abstract), and notes that “[c]levidipine is a dihydropyridine calcium channel blocker that reduces blood pressure in a subject to which it is administered,” and “[i]s characterized as a short-acting, highly selective drug that is typically used in a hospital setting due to its rapid metabolism, exhibiting an initial phase half-life of about one minute and a terminal half-life of approximately 15 minutes” (Motheram, par. [0003]).  In this regard, Motheram teaches formulations, which are obtained from “[a] coarse emulsion [that] is homogenized under high pressure to produce a fine particle size.”  Motheram, par. [0047].  Motherham also teaches suitable formulation components including:
an antioxidant, e.g., “sodium ascorbate, cysteine hydrochloride, sodium bi sulfite, sodium meta bi sulfite, sodium sulfite, ascorbyl palmitate, butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), propyl gallate, tocopherol, and their pharmaceutically acceptable salts” (Motheram, par. [0034]);
an emulsifier, e.g., “[a] suitable pharmaceutically acceptable surfactants used in the formulations, preferably naturally occurring phospholipids extracted from egg yolk or soy bean, synthetic phosphatidyl cholines or purified phosphatidyl cholines from vegetable origin” (Motheram, par. [0036]);
“[a] ‘co-emulsifier’ represent[ing] a second pharmaceutically acceptable surfactant that may be included in the formulations of the invention,” e.g., “synthetic nonionic surfactants such as poloxamers (for example Poloxamer 188 and 407), Cremophor™, poloxamines, polyoxyethylene stearates, polyoxyethylene sorbitan fatty acid esters or sorbitan fatty acid esters, derivatives of tocopherol such as tocopherol PEG succinate, long chain fatty acids such as oleic acid, stearic acid, palmitic acid, bile acids such as cholic acid and deoxycholic acid or surface active derivatives” (Motheram, par. [0037]); and 
“[a]s the formulations are intended for parenteral administration, the skilled artisan will understand that one or more additional components used in parenteral formulations may be included,” inter alia, “preservatives ( e.g. BHA, BHT, gentisic acids, vitamin E, ascorbic acid, sodium ascorbate and sulfur containing agents such as sulfites, bisulfites, metabisulfites, thioglycerols, thioglycolates and the like)” (Motheram, par. [0040]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Baumstuemmler’s exemplary embodiment (Baumstuemmler, par. [0082], Ex. 4), and to have substituted “Fenofibrat” for clevidipine per Motheram.  One would have been motivated to do so with a reasonable expectation of success since both Baumstuemmler and Motheram are concerned with similar problems in the art, namely the formulation of pharmaceutical compositions in the nanoparticulate form (Baumstuemmler, par. [0064]), or fine particles (Motheram, par. [0047]).  Further, it is well within the skill of the ordinary artisan to select suitable actives and known methods in formulating nanoparticulate dosage forms.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely reformulating Baumstuemmler’s exemplary embodiment (Baumstuemmler, par. [0082], Ex. 4) with clevidipine as the active ingredient in order to obtain the advantage of “a dihydropyridine calcium channel blocker that reduces blood pressure in a subject to which it is administered” which “[i]s characterized as a short-acting, highly selective drug that is typically used in a hospital setting due to its rapid metabolism, exhibiting an initial phase half-life of about one minute and a terminal half-life of approximately 15 minutes” (Motheram, par. [0003]).  Therefore, if an artisan wanted to treat high blood pressure, one would be motivated to use clevidipine in the dosage forms taught by the prior art.  
Therefore, the prior art renders (ii) obvious.
Thus, the prior art renders claims 1, 22 and 41 obvious.
Regarding the requirement of claim 7 for:
Claim 7. (Previously Presented) The method according to claim 1, wherein the outer portion comprises at least one water soluble excipient and at least one water insoluble excipient.
Baumstuemmler teaches 
“polyethylene glycol” as a suitable auxiliary agent (Baumstuemmler, par. [0082]), which is “polyethylene glycol” of claim 1 and a “water soluble excipient” of claim 7, and
“lecithin (phosphatides)” as a suitable auxiliary agent (Baumstuemmler, par. [0082]), which a “water insoluble excipient” of claims 7,
whereby the incorporation of both polyethylene glycol and lecithin would be an obvious rearrangement per the broad teachings of Baumstuemmler.  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.
Thus, the prior art renders claim 7 obvious.
With regard to the requirements of claims 8-21, wherein the instant nanoparticles is:
“less than 900 nm in size” (claim 8),
“less than 800 nm in size” (claim 9),
“less than 700 nm in size” (claim 10),
“less than 600 nm in size” (claim 11),
“less than 500 nm in size” (claim 12),
“less than 400 nm in size” (claim 13),
“less than 300 nm in size” (claim 14),
“less than 200 nm in size” (claim 15),
“less than 100 nm in size” (claim 16),
“less than 50 nm in size” (claim 17),
“from 50 nm to 400 nm in size” (claim 18),
“from 100 nm to 600 nm in size” (claim 19),
“from 100 nm to 250 nm in size” (claim 20), and
“from 200 nm to 450 nm in size” (claim 21),
it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  With regard to particle size of Baumstuemmler’s exemplary embodiment, Baumstuemmler notes “[t]he particle size was set to 320 nm by modifying the flow rates of solvent and nonsolvent,” and “[t]he particle size was kept stable at 320 nm and underwent no further change with time.”  Baumstuemmler, par. [0082], Ex. 4.  With further regard to suitable particle sizes, Baumstuemmler teaches:
[0064]	This invention includes methods of producing particles of water-soluble and water-insoluble substances in a microjet reactor and simultaneously stabilising these either with one or more auxiliary agents or surface modifiers, the resulting particles having particle sizes of up to 2,000 nm, preferably less than 1,000 nm, more preferably less than 500 nm and best of all less than 200 nm, with polydispersion indices generally below 2.0, preferably below 1.0 and most preferably below 0.4.
[0065]	As an alternative, another embodiment of the invention includes a method and an apparatus which allow self-organisation processes in which one or more active target molecules react chemically with one or more suitable auxiliary agents that are soluble in the nonsolvent, resulting in a product that is insoluble in the solvent/nonsolvent mixture and thus permits the formation of microparticles or nanoparticles with sizes that vary according to parameters including, but not limited to, flow rate or concentration of the substances.
(Baumstuemmler, par. [0064]-[0065]), and in this regard teaches an exemplary embodiment showing the relationship between temperature and particle size:
Example 2
[0079]	Nanoparticles were produced as described in Example 1 except that, in order to observe the influence of temperature on particle size, the solvent and nonsolvent flow rates were fixed at 10 ml/min while the temperature was varied.  The graph in FIG. 4 shows the particle sizes obtained.  The x-axis indicates the particle size and the y-axis the corresponding temperature. The particle size is seen to increase with increasing temperature.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Baumstuemmler, par. [0079], Ex. 2, referring to Fig. 4; with regard to the units pertaining to Fig. 4, see also Baumstuemmler, par. [0055], which notes, “FIG. 4 is a graph showing the effect of temperature on particle size, in which the x-axis indicates the temperature in ° C. and the y-axis the particle size in nm”).  Since it would be obvious to take Baumstuemmler’s exemplary embodiment (Baumstuemmler, par. [0082], Ex. 4), and to have substituted “Fenofibrat” for clevidipine per Motheram (Motheram, abstract & par. [0003]), one would have been motivated to obtain particles, wherein “the resulting particles having particle sizes of up to 2,000 nm, preferably less than 1,000 nm, more preferably less than 500 nm and best of all less than 200 nm” (Baumstuemmler, par. [0064]).  With regard to particle sizes approaching 50 nm and less, it is further noted, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and also MPEP § 2144.05(II)(A).  In the instant case, particle size is clearly a result-effective variable, which Baumstuemmler teaches “sizes that vary according to parameters including, but not limited to, flow rate or concentration of the substances” (Baumstuemmler, par. [0064]-[0065]), as well as temperature, wherein “[t]he particle size is seen to increase with increasing temperature” (Baumstuemmler, par. [0079], Ex. 2, referring to Fig. 4).  Therefore, it would have been customary for an artisan of ordinary skill to select suitable parameters such as temperature, whereby temperatures below 40 ° C (Baumstuemmler, par. [0055]-[0079], Ex. 2) reasonably suggests particle sizes approaching and lower than 50 nm.
Thus, the prior art renders claims 8-21 obvious.
Regarding claims 30-33, Baumstuemmler DOES NOT TEACH an antioxidant.  In this regard, Motheram teaches “ascorbic acid” as a preservative (Motheram, par. [004037]) for clevidipine, which is “ascorbic acid” of claims 31 and 33, and an anti-oxidant of claims 30-33, whereby the incorporation of ascorbic acid would be obvious as a suitable preservative excipient for clevidipine.
Thus, the prior art renders claims 30-33 obvious.
Regarding claims 36-37, it is noted that the requirements for:
Claim 36. (Previously Presented) The method according to claim 1 further comprising storing the nanoparticle for at least three months at room temperature and the level of any single impurity is no more than 1.8% on a weight-to-weight basis when stored for at least three months at room temperature.
Claim 37. (Previously Presented) The method according to claim 1 further comprising storing the nanoparticle for at least three months at room temperature and the level of impurities is minimized to no more than 0.2% on a weight-to-weight basis for any of Substance 23, Substance 24, and Substance 25, and no more than 1.5% for HI 68/79 on a weight-to-weight basis.
it is noted that MPEP § 2112.01 states: “where the claimed and prior art products are identical or substantially identical in structure of composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP § 2112.01.  Since Baumstummler’s method per Motheram would reasonably be expected to produce a nanoparticle similar to the nanoparticle of the instant claims because Baumstueemmler teaches a similar process involving a microjet reactors (as discussed above), it reasonably follows that a composition incorporating Baumstummler per Motheram’s nanoparticle would, absent evidence to the contrary, contain the same level of impurities upon storage.  In this regard, the recitations for storage stability appear to be functional requirements of the active steps recited in claim 1, which achieve the resulting storage stability.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended storage stability of nanoparticles that meet the structural requirements of claim 1.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that naoparticles meeting the structural requirements of claim 1 will achieve the intended result of the functional limitation[s] and fall within the boundaries of the claims.
Thus, the prior art renders claims 36-37 obvious.
Claim 38 is rejected under 35 U.S.C. § 103 as being unpatentable over BAUMSTUEMMLER (US 2013/0012551 A1, Publ. Jan. 10, 2013), in view of MOTHERAM (US 2012/0088804 A1, Publ. Apr. 12, 2012; on 08/19/2021 IDS; hereinafter “Motheram”) and PRESTIDGE (US 2011/0229559 A1, Publ. Sep. 22, 2011; hereinafter, “Prestidge”), as evidenced by WEETE (US 5,453,523, Issued Sep. 26, 1995; hereinafter, “Weete”), as applied to claims 1, 7-22, 30-33, 36-37 and 41, above, and further in view of ALLSTON (US 2010/0152077 A1, Publ. Jun. 17, 2010; hereinafter, “Allston”).
The teachings of Baumstuemmler, Motheram and Prestidge, as set forth above, are hereby incorporated.  However, the references DO NOT EXPRESSLY TEACH dialysis in order to met the requirements of claim 38 for:
Claim 38 (Previously Presented) The method according to claim 1, wherein the removing solvents comprises diafiltration or dialysis.
since the choice of a suitable solvent-removal step is well within the purview of the ordinarily skilled artisan.
Allston, for instance, is directed to a process for solvent shifting a nanoparticle dispersion.  Allston, title & abstract.  In this regard, Allston notes the dialysis and diafiltration are known methods for purifying biological materials.  Allston, par. [0004]-[0005].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Baumstuemmler’s exemplary embodiment (Baumstuemmler, par. [0082], Ex. 4), and to have substituted “Fenofibrat” for clevidipine per Motheram (as discussed above), and to purify with dialysis or diafiltration (Allston, par. [0004]-[0005]), as taught by Allston.  One woule have been motivated to do so in order to obtain the advantage of a suitable method for purifying biological materials (Allston, par. [0004]-[0005]).
Thus, the prior art renders claim 38 obvious.

Response to Arguments
Applicants’ arguments, filed on December 09, 2021 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.  However, to the extent that the instant method leads to obtaining nanoparticles with the storage stability properties discussed at Remarks, p. 10, par. 2-4, the instant claims are not commensurate in scope with the alleged unexpected results.  According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In this regard, examiner suggests amending the claims by incorporating claims 36-37 into independent claims 1 and 41 as wherein clauses pertaining to the storage properties of the obtained nanoparticles, in order to overcome the obviousness rejections of record.








Conclusion
Claims 1, 7-22, 30-33, 36-38 and 41 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611